[Cite as State v. Dodson, 2014-Ohio-4197.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98521


                                      STATE OF OHIO

                                             PLAINTIFF-APPELLEE
                                              vs.



                                     JEFFREY DODSON

                                             DEFENDANT-APPELLANT



                                       JUDGMENT:
                                    APPLICATION DENIED


                            Cuyahoga County Court of Common Pleas
                                   Case No. CR-11-555731
                                  Application for Reopening
                                     Motion No. 476756

        RELEASE DATE: September 23, 2014
FOR APPELLANT

Jeffrey Dodson, pro se
Inmate No. 623-109
Belmont Correctional Institution
P.O. Box 540
St. Clairsville, Ohio 43950


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Jesse W. Canonico
        Brett Hammond
Assistant County Prosecutors
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113




LARRY A. JONES, SR., J.:
       {¶1} Jeffrey Dodson has filed an application for reopening pursuant to App.R.

26(B). Dodson is attempting to reopen the appellate judgment, rendered in State v.

Dodson, 8th Dist. Cuyahoga No. 98521, 2013-Ohio-1344, that affirmed the sentence of

incarceration in part, imposed in State v. Dodson, Cuyahoga C.P. No. CR-11-555731,

vacated the sentence in part, and remanded for resentencing.         We decline to reopen

Dodson’s appeal.

       {¶2} App.R. 26(B)(2)(b) requires that Dodson establish “a showing of good cause

for untimely filing if the application is filed more than 90 days after journalization of the

appellate judgment,” which is subject to reopening. The Supreme Court of Ohio, with

regard to the 90-day deadline as provided by App.R. 26(B)(2)(b), has established that:

       We now reject [the applicant’s] claims that those excuses gave good cause
       to miss the 90-day deadline in App.R. 26(B).* * * Consistent enforcement
       of the rule’s deadline by the appellate courts in Ohio protects on the one
       hand the state’s legitimate interest in the finality of its judgments and
       ensures on the other hand that any claims of ineffective assistance of
       appellate counsel are promptly examined and resolved.

       Ohio and other states “may erect reasonable procedural requirements for
       triggering the right to an adjudication,” Logan v. Zimmerman Brush Co.
       (1982), 455 U.S. 422, 437, 102 S. Ct. 1148, 71 L. Ed. 2d 265, and that is what
       Ohio has done by creating a 90- day deadline for the filing of applications
       to reopen. * * * The 90-day requirement in the rule is applicable to all
       appellants, State v. Winstead (1996), 74 Ohio St. 3d 277, 278, 658 N.E.2d
722, and [the applicant] offers no sound reason why he — unlike so many
       other Ohio criminal defendants — could not comply with that fundamental
       aspect of the rule. (Emphasis added.) State v. Gumm, 103 Ohio St. 3d 162,
       2004-Ohio-4755, 814 N.E.2d 861, at ¶ 7. See also, State v. Lamar, 102
Ohio St. 3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73 Ohio
       St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St. 3d
88, 1995-Ohio-248, 647 N.E.2d 784.

See also State v. LaMar, 102 Ohio St. 3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v.
Cooey, 73 Ohio St. 3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio

St.3d 88, 1995-Ohio-249, 647 N.E.2d 784.

         {¶3} Herein, Dodson is attempting to reopen the appellate judgment that was

journalized on April 4, 2013. The application for reopening was not filed until July 16,

2014, more than 90 days after journalization of the appellate judgment in State v. Dodson,

supra.

         {¶4} Dodson argues that because “[he] is pro se and is not an attorney and it can be

seen that on that basis the error in not filing the App.R. 26(B) petition in a timely manner

is a genuine misunderstanding of the procedural requirements,”       “good cause” exists for

the untimely filing of his application for reopening. This court has long held that lack of

legal counsel, when attempting to file an App.R. 26(B) application for reopening, does

not establish “good cause” for filing beyond the ninety day limitation. State v. Hornack,

8th Dist. Cuyahoga No. 81021, 2005-Ohio-5843.            See also State v. Lamar, supra.

Difficulty in conducting legal research or limited access to legal materials does not

establish “good cause” for the untimely filing of an application for reopening. State v.

Houston, 73 Ohio St. 3d 346, 1995-Ohio-317, 652 N.E.2d 1018; State v. Kinder, 8th Dist.

Cuyahoga No. 94722, 2012-Ohio-1339; State v. Lawson, 8th Dist. Cuyahoga No. 84402,

2006-Ohio-3939.      Finally, a lack of legal training, effort or imagination, and ignorance

of the law do not establish “good cause” for failure to seek timely relief pursuant to

App.R. 26(B). State v. Farrow, 115 Ohio St. 3d 205, 2007-Ohio-4792, 874 N.E.2d 526,

citing State v. Winstead, 74 Ohio St. 3d 277, 1996-Ohio-52, 658 N.E.2d 722. Herein,

Dodson has failed to establish “a showing of good cause” for the untimely filing of his
application for reopening, premised upon lack of legal counsel, lack of legal training,

ignorance of the law, and limited access to legal materials.

       {¶5} Accordingly, the application for reopening is denied.




LARRY A. JONES, SR., JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR